Citation Nr: 1437414	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a special monthly pension (SMP) based on need for aid and attendance or housebound status.


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to July 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Nashville, Tennessee.

In November 2009, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a decision dated in February 2010, the Board denied this issue.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans' Court).  In a memorandum decision dated in September 2011, the Veterans' Court vacated the Board's February 2010 decision, and remanded this issue back to the Board for development.

In August 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In reviewing this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The Veteran was formerly represented by The American Legion.  An entry on the VA Form 21-22, dated November 16, 2012, indicates that the appointment was revoked as of that date.  After receiving written argument from The American Legion in February 2014, the Board sent the Veteran a letter dated May 5, 2014 asking him to clarify whether he wished to be represented and by whom.  The letter specified that, if the Veteran did not reply within 30 days of the date of the letter, the Board would assume that he did not wish to be represented in this appeal.  To date, the Veteran has not responded to the letter, and the Veteran is considered pro se in this appeal.  Accordingly, to ensure the Veteran's privacy, The American Legion has been removed from all correspondence regarding this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board specified that records from the Chattanooga Vet Center since 2004 should be obtained.  The absence of these records was specifically noted by the Veterans' Court in its September 2011 decision wherein it found that the record was inadequate and that remand to the Board was appropriate.  While the RO sent the Veteran a letter asking him to identify treatment providers in November 2012, it does not appear that any attempt was made to obtain treatment records from the Vet Center.  Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA medical records are in the constructive possession of VA, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of treatment or evaluation from the Chattanooga Vet Center since 2004.  If, after all reasonable efforts are undertaken, such records are deemed unavailable and further attempts to obtain the records would be futile, document the efforts made and properly notify the Veteran.     

2.  If the requested records are received, please submit them to the VA mental disorders examiner who provided the December 28, 2012 opinion for review.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran is so helpless due to his disabilities as to require the aid and attendance of another on a regular basis to perform daily activities or for protection against hazardous and dangers found in his daily environment, or whether it is at least as likely as not that the Veteran is housebound, in that the Veteran is bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


